
	

113 S2334 IS: Improving Opportunities for Service-Disabled Veteran-Owned Small Businesses Act of 2014
U.S. Senate
2014-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2334
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2014
			Mr. King (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act and title 38, United States Code, to provide for a consolidated
			 definition of a small business concern owned and controlled by veterans,
			 and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Improving Opportunities for Service-Disabled Veteran-Owned Small Businesses Act of 2014.
		
			2.
			Small Business
			 definition of small business concern consolidated
			Section 3(q) of the Small Business Act (15
			 U.S.C. 632(q)) is amended—
			
				(1)
				by amending  paragraph (2)
			 to read as follows:
				
					
						(2)
						Small business
				concern owned and controlled by service-disabled veterans
						The term small business concern owned
				and controlled by service-disabled veterans means a small business
				concern—
						
							(A)
							(i)
								not less than 51 percent
				of which is owned by one or more service-disabled veterans or, in
			 the case of
				any publicly owned business, not less than 51 percent of the stock
			 of which is
				owned by one or more service-disabled veterans; and
							
								(ii)
								the management and daily business
				operations of which are controlled by one or more service-disabled
			 veterans or,
				in the case of a veteran with permanent and severe disability, the
			 spouse or
				permanent caregiver of such veteran; or
							
							(B)
							not less than 51
				percent of which is owned by one or more veterans with
			 service-connected
				disabilities that are permanent and total who are unable to manage
			 the daily
				business operations of such concern or, in the case of a publicly
			 owned
				business, not less than 51 percent of the stock of which is owned
			 by one or
				more such veterans.
						;
				and
			
				(2)
				by adding at the
			 end the following:
				
					
						(6)
						Treatment of
				Businesses After Death of Veteran-Owner
						
							(A)
							In
				general
							If the death of a service-disabled veteran causes
			 a small
				business concern to be less than 51 percent owned by one or more
			 such veterans,
				the surviving spouse of such veteran who acquires ownership rights
			 in such
				small business concern shall, for the period described in
			 subparagraph (B), be
				treated as if the surviving spouse were that veteran for the
			 purpose of
				maintaining the status of the small business concern as a small
			 business
				concern owned and controlled by service-disabled veterans.
						
							(B)
							Period
				described
							The period referred
				to in subparagraph (A) is the period beginning on the date on which
			 the
				service-disabled veteran dies and ending on the earliest of the
			 following
				dates:
							
								(i)
								The date on which
				the surviving spouse remarries.
							
								(ii)
								The date on which
				the surviving spouse relinquishes an ownership interest in the
			 small business
				concern.
								(iii)
								The date that—
								
									(I)
									in the case of a surviving spouse of a veteran with a service-connected disability rated as 100
			 percent disabling or who dies as a result of a service-connected
			 disability, is 10 years after the date of the veteran's death; or
								(II)in the case of a surviving spouse of a veteran with a service-connected disability rated as less
			 than 100 percent disabling who does not die as a result of a
			 service-connected disability, is three years after the date of the
			 veteran's death..3.Veterans Affairs
			 Definition of small business concern consolidatedSection 8127 of title 38, United States
			 Code, is amended—
			(1)by striking
			 subsection (h); and
			(2)in subsection
			 (l)(2), by striking means and all that follows through the
			 period at the end and inserting the following: has the meaning given
			 that term under section 3(q) of the Small Business Act (15 U.S.C.
			 632(q))..4.GAO report on verification of statusNot later than 270 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Veterans' Affairs and the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Veterans' Affairs and the Committee on  Small Business of the
			 House of Representatives a report—(1)evaluating whether it is practicable for the Administrator of the Small Business Administration or
			 the Secretary of Veterans Affairs to have Government-wide responsibility
			 for  verifying whether a business concern purporting to be a small
			 business concern owned
				and controlled by service-disabled veterans (as defined under
			 section 3(q) of the Small Business Act (15 U.S.C.
			 632(q)), as amended by this Act)  qualifies as a small business concern
			 owned
				and controlled by service-disabled veterans; and(2)making recommendations on the advisability of the Administrator of the Small Business
			 Administration or the Secretary of Veterans Affairs having such 
			 Government-wide responsibility.
			
